Name: Commission Regulation (EC) No 2431/1999 of 16 November 1999 amending Regulation (EC) No 2079/1999 increasing to 999 520 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade policy;  trade;  Europe;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 17. 11. 1999L 296/12 COMMISSION REGULATION (EC) No 2431/1999 of 16 November 1999 amending Regulation (EC) No 2079/1999 increasing to 999 520 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Commission Regulation (EC) No 2079/1999 (5) opened a standing invitation to tender for the export of 499 725 tonnes of rye held by the Germany intervention agency. Germany informed the Commission of the intention of its intervention agency to increase by 499 795 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 999 520 tonnes; (3) this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store; whereas Annex I to Regulation (EC) No 2079/ 1999 must therefore be amended; (4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2079/1999 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 999 520 tonnes of rye to be exported to all third countries. 2. The regions in which the 999 520 tonnes of rye are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 256, 1.10.1999, p. 39. EN Official Journal of the European Communities17. 11. 1999 L 296/13 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/Niedersachsen/ Bremen/Nordrhein-Westfalen 161 206 Hessen/Rheinland-Pfalz/Baden-WÃ ¼rttemberg/ Saarland/Bayern 8 032 Berlin/Brandenburg/Mecklenburg-Vorpommern 603 303 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 226 979